Title: To James Madison from Tobias Lear, 25 November 1801
From: Lear, Tobias
To: Madison, James


					
						No. 17.
						Sir.
						Cape François, November 25th. 1801.
					
					Together with a duplicate of my letter of the 21st. inst (No. 16) I herewith enclose the Copy of my correspondence with the 

Governor, relative to an outrage committed on the rights of Commerce, by a french Citizen residing in this place.  You will have the pleasure 

to see that the Governor has, in the most explicit manner, declared his determination to pursue that line which justice and propriety 

required; and it is with much satisfaction I can add, that I have always found a prompt exercise of his power to render justice whenever I have 

had occasion to demand it.  On this occasion, he has told me personally, in the most flattering manner, that having always found that I had 

made no request of him but what was founded in justice and propriety, he should always be ready to demonstrate his regard for the United 

States by attending promptly and punctually to my representations.  Mr. Arnaud is at length released from prison at my intercession; but 

with a most severe reprimand.  Had I not reason to believe, from an investigation of the affair, that the Supercargo of the Vessel had behaved 

very improperly in attempting to go off without settling his accounts, after he had promised not to sail until it was done, I should have 

demanded some reparation to be made him for a day’s detention, and have no doubt but heavy damages wd. have been given: but the great 

object with me was to establish the principle, that no private Citizen shd. stop a Vessel without legal authority; and not to injure an individual 

who was perhaps hurried into the act by the passion of the moment, and under a sense of the improper conduct of the Supercargo toward 

him.  (The Supercargo has settled the acct. in question)
					As this matter has been much canvassed here, and may possibly be reported in the United States, I have thought it my duty to 

trouble you with the particulars.  And I have the pleasure to Know that my conduct, as well as the decision of the Governor, has given 

universal satisfaction to the Merchants in this place.
					I think it proper also to state, that for a month past (during the perturbed state of the public mind,) there have been numerous 

complaints made to me by the Captains of the American Vessels in the Port, of the insubordination of their Seamen.  Upon examination of 

the Parties, I have, in almost every instance, found the complaints well grounded, and have been under the necessity of having several of the 

Sailors committed to prison; but have, in all cases, obliged the captains to take them on board again before they sailed.  The disorder, which 

seemed to be consequent of the state of things on shore, has now subsided. together with the alarms here.  While on this subject I would beg 

leave to observe, that it wd. be highly beneficial to the real American Seamen if some mode could be devised to prevent those who are not 

such from obtaining Protections.  I have had many instances come before me where the seaman has produced his Protection, given by the 

Collector but a few days before he saild from the port in the U. States, when it has been fully proved to me that he was bonâ fide a British 

Subject, and had never been in the U. S. until the time of his getting his Protection.  With sentiments of the highest respect & most sincere 

Attachment I have the honor to be Sir, Your most Obedt. Servt.
					
						Tobias Lear.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
